Citation Nr: 1531075	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from June 1975 to July 1977 and from October 1979 to November 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO.

In February 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In July 2012, the case was remanded for further development.  


FINDING OF FACT

Hypertension was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service, and was not caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and is not proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in October 2008 and August 2012 regarding the type of evidence necessary to establish her claim.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of the claim.  

As noted in the Introduction, the case was remanded in July 2012 to provide the Veteran with notice regarding establishing service connection on a secondary basis; to obtain additional VA treatment records; and to provide the Veteran with a VA examination.  Notice regarding secondary service connection was provided via August 2012 letter.  Regarding obtaining additional VA treatment records, a May 2013 memorandum sets forth the Appeals Management Center's (AMC's) efforts to obtain the identified treatment records and explains that some were unavailable.  The memorandum also indicates that the Veteran was notified in a telephone call about the unavailability of the records.  In light of the AMC's documented efforts to obtain the Veteran's records, as well as notifying her of which records were not available, the Board concludes that VA has discharged its duty in obtaining her complete VA treatment records.  38 C.F.R. § 3.159(c), (e).

Additionally, a pertinent VA examination was obtained in April 2013.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the Board concludes that there was substantial compliance with the Board's July 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also was provided an opportunity to set forth her contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing, the undersigned set forth the issue to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., cardiovascular-renal disease) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cardiovascular-renal disease) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, hypertension.  VA defines hypertension as the diastolic blood pressure is predominantly 90 mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  None of the Veteran's STRs show any diastolic blood pressure readings of 90 mm. or greater.  Her April 1975 enlistment examination and July 1977 separation examination reports reveal blood pressures measured as 110/52 and 112/64, respectively.  In her July 1977 report of medical history, the Veteran denied high blood pressure.  A January 1980 emergency medicine note shows that the Veteran complained of feeling dizzy and faint.  Her blood pressure was measured as 118/64, 112/68, and 120/72.  The assessment was questionable orthostatic hypotension and questionable early viral syndrome.  An August 1982 periodic examination report shows the Veteran had blood pressure measured as 106/60; in her report of medical history, she again denied high blood pressure.  The Veteran had a baby in June 1983.  None of her STRs show that she had hypertension during her pregnancy.  There is no indication of any event, injury, or disease to the Veteran's cardiovascular system in service.  

Private treatment records beginning in 1985 and dated through 1992 do not show any diastolic blood pressure readings of 90 mm. or greater.  There is no diagnosis of hypertension in any of these records.  
In connection with earlier claims, the Veteran was afforded a VA general medical examination in October 1992.  Her blood pressure at that time was measured as 148/75, 120/82, and 139/81.  There is no indication in that examination that the Veteran reported having ever been diagnosed with hypertension.  

Post-service treatment records reveal that the earliest indication of a diagnosis of hypertension is an April 2001 treatment record.  

At her February 2011 hearing, the Veteran testified that she was told she had high blood pressure during her pregnancy in service.  February 2011 Hearing Transcript (T.) at 4.  She testified that she did not have a discharge physical examination.  Id. at 5.  The Veteran testified being diagnosed with hypertension at the VA probably seven or eight years after she was discharged in 1984.  Id. at 11.  The Veteran explained that she did not have good medical coverage and did not start seeing doctors until she started going to the VA.  Id. at 10.

A March 2011 VA treatment record shows that the Veteran's blood pressure started when her weight went up.  The physician opined that in-service continued harassment and anxiety "at least as likely as not" could have caused her to eat for comfort and to relieve anxiety causing weight gain.  The physician opined that the weight gain and stress eating led to hypertension.  The physician noted that she did not know the dates those were diagnosed or chronological order.  

The Veteran was afforded a VA examination in April 2013.  The date of diagnosis was reported to be 2001.  The examiner noted that hypertension began with weight gain.  The examiner also noted that essential hypertension was diagnosed and medications started in 2001.  The examiner further noted that hypertension was not documented while in service.  The examiner opined that the Veteran's hypertension was less likely as not related to her military service or any service-connected disability.  The examiner noted that there was no medical evidence of hypertension in service and that a 2011 treatment record shows that her hypertension began with obesity.  The examiner opined that there was no medical evidence to connect her essential hypertension to service-connected disabilities.
The examiner further opined that hypertension was less likely as not caused or aggravated by her service-connected generalized anxiety disorder.  The examiner observed that there was no medical evidence to support such a theory.  The examiner opined that there was a physiologic response to pain and anxiety that included elevated blood pressure at the time of an increased episode with return to baseline once there is a reduction in stressors.

The examiner also opined that hypertension was less likely as not in any way associated with medication taken to relieve pain and anxiety for her service-connected disabilities of generalized anxiety disorder; bilateral patellofemoral syndrome with chondromalacia; status post fracture, right radial styloid; and bilateral carpal tunnel syndrome.  The examiner opined that the Veteran had essential hypertension without any medical evidence of hypertension being caused by anxiety (which the examiner noted the Veteran had long before hypertension), knee, carpal tunnel, and status post fracture right styloid conditions, and medications for those conditions did not cause hypertension.  

The examiner also opined that it was less likely as not those medications for her service-connected disabilities had caused or aggravated her hypertension.  The examiner reported that there was no medical evidence medications for the service-connected disabilities would cause essential hypertension or cause permanent increase in hypertension.  The examiner noted that hypertension was well controlled at that time.

The examiner further opined that there was no elevated blood pressure found for a diagnosis of hypertension related to service.  The examiner noted that the Veteran was seen in 1980 for feelings of "washed out" and no orthostatic blood pressure was documented.  At that time an impression of questionable orthostatic blood pressure related to questionable viral syndrome was given.  The examiner noted that the Veteran's blood pressure on examination at that time was 118/64 sitting, 112/68 lying, and 120/72 standing.  The examiner concluded that there was no orthostatic hypertension.  

The examiner also explained that it was not unusual to have elevated blood pressure with pregnancy.  The examiner noted that the Veteran's post-pregnancy blood pressures returned to normal range and there was no diagnosis of hypertension while in service.  The examiner added that the use of pain medications and medications to reduce anxiety and pain should reduce hypertension and not cause or aggravate hypertension.  The examiner cited to medical references in support of the opinions.  

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to her military service, to include being secondary to any service-connected disability.

On a direct basis, the evidence does not show that the Veteran incurred any event, injury or disease to her cardiovascular system in service or that her post-service hypertension had its onset in service.  As noted above, her STRs are silent for any high blood pressure complaints.  Although questionable orthostatic hypotension was shown in 1980, "hypotension" is defined as "abnormally low blood pressure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 906 (32nd ed. 2012).  Thus, such a finding would weigh against a finding of hypertension in service.  Nonetheless, the VA examiner addressed this finding and the Veteran's reports that she was told she had hypertension at that time, reviewed the records, and opined that there were no elevated blood pressures found for a diagnosis of hypertension related to service.  As noted above, the Veteran's STRs and examinations in service fail to show any diastolic blood pressure of 90 mm. or greater.  In reports of medical history, the Veteran denied having high blood pressure.  The Board acknowledges the Veteran's reports of being told that she had hypertension when she was pregnant in service; however, even with such reports, the VA examiner still provided a negative nexus opinion supported by a rationale detailed above. 

No medical professional has reported that the onset of hypertension occurred during service.  The fact that private medical records beginning in 1985 and dated through 1992, as well as the 1992 VA examination, all fail to show any diagnosis of hypertension or diastolic blood pressure of 90 mm. or greater supports the conclusion that the onset of the Veteran's hypertension did not occur during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show the incurrence of an event, injury or disease or that the onset of hypertension began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  The April 2013 VA examiner's opinion shows that the Veteran's currently diagnosed hypertension is not related to her military service, to include being due to any high blood pressures that may have occurred during her pregnancy.  As this opinion was formed after interviewing and examining the Veteran, as well as reviewing the claims file that includes the Veteran's contentions, the Board accords it great probative value.  To the extent that the March 2011 record relates hypertension to the Veteran's military service in that it shows that the Veteran's hypertension was due to weight gain, which was opined to be related to military service, the Veteran was denied service connection for weight gain by an October 2008 rating decision.  The Veteran did not perfect an appeal of that denial.  Thus, that rating decision is final and consideration of service connection for hypertension as secondary to a weight condition is not appropriate.  The April 2013 VA examiner, even after reviewing the March 2011 record, still provided a negative nexus opinion supported by a thorough rationale.  Consequently, the evidence does not support a finding of service connection on a direct basis.  

Furthermore, as the evidence does not show that any diagnosed hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology of hypertension since service.  As already discussed above, private treatment records dated through 1992 fail to show elevated blood pressure readings.  None of the Veteran's treatment records have indicated a continuity of symptomatology following her military service.  The Board acknowledges the Veteran's testimony that she did not seek care until seven or eight years after discharge from service.  However, in light of the private medical records beginning in 1985 already discussed above, the Board reiterates that the evidence fails to show a continuity of symptomatology.  Thus, service connection for hypertension as a chronic disease based on continuity of symptomatology also is not warranted.  Walker, 708 F.3d at 1331.

Regarding service connection on a secondary basis, the record reflects the Veteran is service-connected for generalized anxiety disorder; bilateral patellofemoral pain syndrome with chondromalacia; status post fracture, right radial styloid; and bilateral carpal tunnel syndrome.  A preponderance of the evidence is against a finding that the Veteran's hypertension is either caused or aggravated by any of these service-connected disabilities and/or medications taken to treat these disabilities.  

The April 2013 VA examiner provided negative nexus opinions regarding service connection on a secondary basis as detailed above.  Considering that these uncontradicted opinions were formed after having the opportunity to interview and examine the Veteran, in addition to reviewing the evidence, the Board accords the examiner's opinions as to secondary service connection great probative value.  To the extent that the March 2011 treatment record relates hypertension to anxiety, it does not provide a rationale for the conclusion.  As such, the Board finds it less probative than that of the VA examiner's opinion, which provides a thorough rationale supported by medical references.  In light of the negative nexus opinions from the April 2013 VA examiner, the Board concludes that service connection for hypertension on a secondary basis is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.
The overall evidence of record as discussed above weighs against a finding of hypertension being associated with the Veteran's active duty or her service-connected disabilities.  Without competent and credible evidence of an association between hypertension and the Veteran's active duty or her service-connected disabilities, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied.  See 38 U.S.C.A § 5107.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied.




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


